ACCEPTED
                                                                      04-14-00473-CV
                                                          FOURTH COURT OF APPEALS
                                                               SAN ANTONIO, TEXAS
                                                                 7/20/2015 1:37:27 PM
                                                                       KEITH HOTTLE
                                                                               CLERK

                   NO. 04-14-00473-CV

                                                     FILED IN
                                              4th COURT OF APPEALS
                         IN THE                SAN ANTONIO, TEXAS
               FOURTH COURT OF APPEALS        07/20/2015 1:37:27 PM
                 AT SAN ANTONIO, TEXAS            KEITH E. HOTTLE
                                                       Clerk


  ARC PARKLANE, INC., D/B/A PARKLANE WEST HEALTHCARE
                         CENTER,
                                  Appellant

                           v.

   BELEN BETTS, INDIVIDUALLY, AND AS EXECUTRIX OF THE
ESTATE OF DELBERT BETTS, DECEASED, AND SHIRLE BETTS AND
               DANA GIBSON, INDIVIDUALLY,
                                  Appellees


 FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                  APPELLANT’S BRIEF



                                   R. Barry Brin
                                   State Bar No. 00792371
                                   bbrin@brinandbrin.com
                                   Lorien Whyte
                                   State Bar No. 24042440
                                   lwhyte@brinandbrin.com
                                   Brin & Brin, P.C.
                                   6223 IH 10 West
                                   San Antonio, Texas 78201
                                   (210) 341-9711 telephone
                                   (210) 341-1854 facsimile



   ATTORNEYS FOR APPELLANT ARC PARKLANE, INC., D/B/A
         PARKLANE WEST HEALTHCARE CENTER
                           1
TO THE HONORABLE FOURTH COURT OF APPEALS:

       Appellant Arc Parklane, Inc. D/B/A Parklane West Healthcare Center files

this first unopposed motion asking for a 30-day extension of time in which to file

their Appellant’s Brief. This suit is before this Court on appeal from the following

trial court order:

              Order: Defendant’s Motions to Compel Arbitration (signed by the trial
              court on June 13, 2014 in Cause Number 2013-CI-17605).

       Appellant’s brief is currently due to be filed on Tuesday, June 21, 2015.

Appellant respectfully requests a 30-day extension of time to file its brief,

extending the deadline to Thursday, August 20, 2015. This is appellant’s first

request for an extension of time to file its brief. This request is unopposed.

       Good cause exists for this request. The parties have agreed to mediate the

underlying dispute and are presently working to set a date for mediation. A 30-day

extension should provide the parties the time necessary to mediate the dispute.

       This extension is not sought for the purposes of delaying this appeal, but so

that justice may be done. Appellant Parklane respectfully prays the Court grant

this first unopposed motion for extension of time to file its brief until Thursday,

August 20, 2015.




                                          1
                                           Respectfully submitted,

                                           R. Barry Brin
                                           State Bar No. 00792371
                                           bbrin@brinandbrin.com
                                           Lorien Whyte
                                           State Bar No. 24042440
                                           lwhyte@brinandbrin.com
                                           Brin & Brin, P.C.
                                           6223 IH 10 West
                                           San Antonio, Texas 78201
                                           (210) 341-9711 telephone
                                           (210) 341-1854 facsimile



                                           BY: /s/ Lorien Whyte
                                               Lorien Whyte




                     CERTIFICATE OF CONFERENCE

      I certify that I have conferred with Gavin McInnis and he responded that he
is unopposed to this First Unopposed Motion for Extension of Time to File
Appellant’s Brief.


                                           /s/ Lorien Whyte




                                       2
                        CERTIFICATE OF SERVICE

      This is to certify that on the 20th day of July 2015 a copy of the First
Unopposed Motion for Extension of Time to File Appellant’s Brief was served
pursuant to the Texas Rule of Appellate Procedure 9.5 upon the following counsel:


      Marynell Maloney
      Gavin McInnis
      Marynell Maloney Law Firm,
      P.L.L.C.
      115 East Travis Street, Suite 1800
      San Antonio, Texas 78205
      (210) 212-8000 Phone
      (210) 212-8385 Fax



                                               /s/ Lorien Whyte




                                           3